Citation Nr: 0825568	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-16 975	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for bilateral hip 
degenerative joint disease.

4.  Entitlement to service connection for lumbar spine 
degenerative joint disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from July 1968 to July 1970.

This matter comes to the Board from January 2004 and August 
2006 rating decisions.  The veteran filed timely appeals of 
these determinations to the Board.  

 
FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1968 to July 1970.

2.  On July 11, 2008, the Board was notified by the veteran's 
representative that the veteran had died on May [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal, on May [redacted], 2008.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


